
  United Arab Emirates 1971 (rev. 2009)
  
  

  

  


Preamble


WE, the Rulers of the Emirates of Abu Dhabi, Dubai, Sharjah, Ajman, Um AI Quwain and Fujairah,


Reflecting our will and the will of the people of our emirates to form themselves into a Federation to provide a better life and more enduring stability, and enjoy a higher international standing for the Emirates and all their people;


Desiring to create closer links among themselves in the form of an independent sovereign federal state capable of protecting its existence and the existence of its members and cooperating with the sister Arab states and with all other friendly member states of the United Nations Organization and of the community of nations, in general, on the basis of mutual respect and exchange of interests and benefits;


Desiring also to lay the foundation for federal rule in the coming years on a sound basis that reflects the reality and the capacity of the Emirates at the present time, enables the Federation to achieve its objectives, safeguards the identity of its members in a way consistent with these objectives and, at the same time, prepares the people of the Federation for a dignified and free constitutional life while going ahead towards a full-fledged representative democratic regime in an Islamic and Arab community free of fear and anxiety; and


Realizing that it is our dearest desire and strongest determination to achieve all the above-mentioned in order to push ahead our country and our people up to take an appropriate place among the civilized states and nations,


Announce to Allah, the Supreme and Almighty, and to all the people our approval of the Constitution undersigned by us.


May Allah, the best Protector and Defender, grant us success.



PART I. PRINCIPLES AND OBJECTIVES



Article 1


The United Arab Emirates is an independent, sovereign, and federal state hereinafter referred to as (“the UAE”). The UAE consists of the following Emirates:


Abu Dhabi, Dubai, Sharjah, Ras Al-Khaimah, Ajman, Umm Al-Quwain, and Fujairah.


Any other independent Arab state may, subject to the unanimous approval of the Federal Supreme Council, join the UAE. When admitting a new member to the UAE, the Federal Supreme Council determines the number of seats to be allocated to that member in the Federal National Council (FNC) in excess of the number provided in Article 68 of the Constitution.



Article 2


In assuming its responsibilities under the provisions of the Constitution, the UAE has sovereignty over all territory and territorial waters lying within the international boundaries of the member Emirates.



Article 3


A member Emirate shall exercise sovereignty over its own territories and territorial waters in all matters which are not within the jurisdiction of the UAE under the Constitution.



Article 4


The UAE may not cede its sovereignty or relinquish any part of its territories or waters.



Article 5


The UAE shall have a flag, an emblem and a national anthem. The flag and the emblem shall be specified by an Act. An emirate shall have its own flag to use it within its territories.



Article 6


The UAE is a part of the greater Arab nation to which the UAE is linked by the ties of religion, language, history and common destiny.


The people of the UAE are one people, and a part of the Arab nation.



Article 7


Islam is the official religion of the UAE. The Islamic Shari’a is a main source of legislation in the UAE. The official language of the UAE is Arabic.



Article 8


The citizens of the UAE shall have a single nationality specified by law and shall enjoy abroad the protection of the Federal Government in accordance with the generally-accepted international principles.


A citizen’s nationality may not be divested or withdrawn except as may be provided in law.



Article 9


Abu Dhabi City shall be the capital city of the UAE.



Article 10


The objectives of the UAE are as follows:







•
Maintain the UAE’s independence and sovereignty.






•
Safeguard the UAE’s security and stability.






•
Repel any aggression against the UAE’s existence or the existence of its member states.






•
Protect the rights and freedoms of the people of the UAE.






•
Establish close co-operation among the emirates for their common interest to achieve these objectives.






•
Promote the prosperity and progress of the emirates in all fields.






•
Provide a better life for all the citizens.




Each member Emirate shall respect the independence and sovereignty of the other Emirates in their internal affairs as provided in the Constitution.



Article 11









1.
The Emirates of the UAE shall form a united entity in terms of economy and customs. The federal laws shall regulate the appropriate gradual phases to achieve this unity.






2.
The free movement of all capital and goods among the Emirates of the UAE is guaranteed and may not be restricted except by a federal act.






3.
All taxes, duties, dues, and tolls imposed on the movement of goods from one member emirate to another emirate are hereby repealed.





Article 12


The foreign policy of the UAE shall be directed towards supporting the Arab and Islamic causes and interests and towards establishing closer friendship and co-operation with all the nations and peoples on the basis of the principles of the charter of the United Nations Organization and international ideals.



PART II. BASIC SOCIAL AND ECONOMIC PILLARS OF THE UAE



Article 13


The UAE and the member Emirates shall co-operate, each within the limits of its responsibilities and abilities, in executing the provisions of this Part.



Article 14


Equality, social justice, and providing safety, security, and equal opportunities to all the citizens are pillars on which the community is grounded. Solidarity and shared sympathies are close links that tie the Emirates together.



Article 15


The family is the cornerstone of the community. The fundamental principles on which the family is based are, religion, ethics and patriotism. The law safeguards the family’s existence and maintains and protects it from corruption.



Article 16


The community shall care for children and mothers, and protect minors and others who are unable to look after themselves for any reason, such as illness or incapacity or old age or forced unemployment, assist and rehabilitate them for their own interest and for the interest of the community. Welfare and social security laws regulate these matters.



Article 17


Education is a fundamental factor for the progress of the society. Education is mandatory in its primary stage and is free of charge at all stages in the UAE. The law lays down the necessary plans for disseminating and spreading everywhere all levels of education and for eradicating illiteracy.



Article 18


An individual or organization may establish a private school in accordance with the provisions of the law provided that the school must be subordinated to the supervision, and comply with the instructions, of the competent public authorities.



Article 19


The community shall provide all the citizens with medical care and means of prevention and treatment from diseases and epidemics and shall promote the establishment of public and private hospitals, clinics, and treatment houses.



Article 20


The community shall esteem work as a cornerstone of its development. The community shall provide jobs to the citizens, qualify them for those jobs, and create the suitable conditions for service by enacting legislation protecting the rights of the employees and the interests of the employers in the light of the advanced international labor legislation.



Article 21


Private property is protected and the restrictions against it shall be specified by law. A person may not be deprived of his/her private property except in such circumstances as may be dictated by the public interest, in accordance with the provisions of law, and for equitable consideration.



Article 22


Public property is inviolable. Every citizen has the duty of protecting public property. The law specifies the cases in which violating that duty is punishable.



Article 23


The natural resources and wealth in each Emirate are deemed the public property of that Emirate. The community shall preserve and utilize in a good way those resources and wealth for the interest of the national economy.



Article 24


The national economy shall be grounded on social justice, shall mainly depend on faithful cooperation between the public and private activities, and shall seek to achieve economic development, increase productivity, raise the standards of living, and achieve prosperity for citizens as provided in law.


The U.A.E. shall encourage co-operation and savings .



PART III. FREEDOMS, RIGHTS AND PUBLIC DUTIES



Article 25


All persons are equal in law. There shall be no distinction among the citizens of the UAE on the basis of race, nationality, faith or social status.



Article 26


Personal liberty is guaranteed to all citizens. A person may not be arrested, searched, detained or imprisoned except in accordance with the provisions of the law.


A person may not be subjected to torture or to degrading treatment.



Article 27


Crimes and punishments shall be defined by the law. A person may not be punished for an act or omission committed before the relevant law is promulgated.



Article 28


Penalty is personal. An accused is presumed innocent until proved guilty in a legal and fair trial.


An accused person has the right to appoint as his/her attorney at law anyone who is capable to defend him/her in trial.


The law specifies the cases where a counsel for defense must represent an accused person.


An accused person may not be physically or morally harmed.



Article 29


Freedom of movement and residence is guaranteed to the citizens as provided in law.



Article 30


Freedom of opinion and of expressing that opinion verbally, in writing, or by any other medium of expression is guaranteed as provided in law.



Article 31


Freedom of communication by post, telegraph and other means of communication and the secrecy thereof are guaranteed in accordance with the law.



Article 32


Freedom to exercise religious worship is guaranteed in accordance with the generally-accepted traditions provided that such freedom is consistent with the public policy or does not violate the public morals.



Article 33


Freedom of assembly and establishing associations is guaranteed as provided in law.



Article 34


A citizen is free to choose his work, profession or trade as provided in law and subject to the governing legislation.


A person may not be subjected to forced labor except in such cases as may be provided in law and provided that such person is compensated for such labor.


A person may not be enslaved.



Article 35


The door for holding a public office is open to all citizens on the basis of equal conditions and in accordance with the provisions of the law.


A public office is a national service entrusted to the person who holds that office. A public servant shall, while performing his/her duties, seek to achieve only the public interest.



Article 36


A man’s housing is inviolable. A person may not enter another person’s house without the permission of those living in that house except in such cases and conditions as may be provided in the law.



Article 37


A citizen may not be deported or exiled from the UAE.



Article 38


A citizen or a political refugee may not be extradited.



Article 39


Public confiscation of property is prohibited. A person’s private property may not be confiscated except by court judgment and in such cases as may be provided in law.



Article 40


Foreigners in the UAE enjoy the rights and freedoms stipulated in the applicable international instruments or in the treaties and conventions to which the UAE is a party and have to perform the duties which correspond to those rights and freedoms.



Article 41


A person has the right to file a complaint with a competent authority, including a judicial entity, against the violation of the rights and freedoms stated in this Part.



Article 42


A person has the duty to pay such taxes and public levies as may be provided in law.



Article 43


Defending the UAE is a sacred duty of every citizen and performing military service is an honor which is regulated by law.



Article 44


Respect of the Constitution and the laws and of the orders issued by the public authorities in execution thereof, compliance with the public order, and respect of public morality are duties incumbent upon all the people living in the UAE.



PART IV. THE FEDERAL AUTHORITIES



Article 45


The federal authorities consist of the following:







1.
The Federal Supreme Council.






2.
The UAE President and Vice President.






3.
The Federal Council of Ministers.






4.
The Federal National Council.






5.
The Federal Judiciary.





CHAPTER 1. THE FEDERAL SUPREME COUNCIL



Article 46


The Federal Supreme Council is the highest authority in the UAE. The Federal Supreme Council consists of the Rulers of all the member Emirates of the UAE; In case of a Ruler’s absence or when it is not possible for a Ruler to attend, the acting Ruler in the Emirate substitutes the Ruler in the Federal Supreme Council.


An Emirate has a single vote in the deliberations of the Council.



Article 47


The Federal Supreme Council has the following powers:







1.
Draw up the general policy in all the matters vested in the UAE by the Constitution and consider anything that may achieve the goals of the UAE and the common interest of the member Emirates.






2.
Sanction the federal laws before they are promulgated including the Annual General Budget Act and the Closing Account Act.






3.
Sanction the decrees relating to the matters which, under the provisions of the Constitution, must be sanctioned or approved by the Supreme Council before these decrees are promulgated by the President of the UAE.






4.
Sanction, by decree, the international treaties and conventions.






5.
Upon a proposal by the President of the UAE, approve the appointment of the Prime Minister of the UAE, accept his resignation, and remove him from office.






6.
Approve the appointment and accept the resignation and, in the cases provided in the Constitution, the dismissal of the President and Judges of the Federal Supreme Court. In all cases, a decree is issued.






7.
Exercise high oversight over the UAE’s affairs, in general.






8.
Assume such responsibilities as may be provided in the Constitution or in the federal laws.





Article 48









1.
The Supreme Council lays down its by-law including its operating procedure and the way of voting on its decisions. The Council’s deliberations are held in camera.






2.
The Supreme Council shall establish a General Secretariat staffed by an adequate number of officers to assist the Council in performing its duties.





Article 49


The decisions of the Supreme Council on substantive matters are taken by majority of five of its members provided that Abu Dhabi and Dubai Emirates must be among the five members. The minority shall abide by the opinion of the majority.


The decisions of the Council on procedural matters are taken by majority vote. The Council’s by-law specifies these matters.



Article 50


The sessions of the Supreme Council are held in the UAE’s capital city and may be held in such other place as may be agreed upon in advance.



CHAPTER 2. THE PRESIDENT AND VICE PRESIDENT



Article 51


The Federal Supreme Council elects from among its members a President and a Vice President. The Vice President exercises all the powers of the President in the event of the President’s absence for any reason.



Article 52


The term of office of the President and the Vice President is five years according to the Gregorian calendar and may be re-elected for the same office.


The President and the Vice President takes, on assuming office, the following oath before the Supreme Council


“I swear by Allah, the Great, that I shall be faithful to the United Arab Emirates; respect its Constitution and laws; protect the interests of the people of the UAE; discharge my duties honestly and faithfully, and safeguard the independence of the UAE and its territorial integrity.”



Article 53


Where the office of the President or the Vice President falls vacant for death or resignation, or because any one of them ceases to be the Ruler in his Emirate for any reason, the Supreme Council is called into session within a month from that date to elect a successor to the vacant office for the period mentioned in Article 52 hereof. In the event that the two offices of the President and the Vice President of the Supreme Council become vacant at the same time, the Council is immediately called into session by any one of its members or by the Prime Minister of the UAE to elect a new President and Vice President to fill the two vacant offices.



Article 54


The President of the UAE has the following powers:







1.
Preside over the Supreme Council and direct its discussions.






2.
Convene and dismiss the Supreme Council as may be provided in the rules of procedure specified by the Council in its by-law. The Council must be convened if a member of the Council so requests.






3.
Call, if necessary, on the Supreme Council and the Council of Ministers to hold a joint session.






4.
Sign and promulgate the federal laws, decrees and decisions sanctioned by the Supreme Council.






5.
Subject to the approval of the Supreme Council, appoint the Prime Minister, accept his resignation, and relieve him from office; and, upon the proposal of the Prime Minister of the UAE, appoint the Deputy Prime Ministers and the ministers, accept their resignation, and relieve them from office.






6.
Subject to the approval of the Federal Council of Ministers, appoint the UAE’s diplomatic representatives to foreign states and other civil and military senior federal officials except for the President and the judges of the Federal Supreme Court, accept their resignation, and dismiss them. Such appointment, acceptance of resignation, or dismissal must be done by decree in accordance with the federal laws.






7.
Sign the letters of credence of the UAE’s diplomatic representatives to foreign states and organizations, accept the credentials of diplomatic and consular representatives of foreign states to the UAE, and receive their letters of credence; and sign the instruments appointing and accepting the credence of the representatives.






8.
Supervise, through the Federal Council of Ministers and the competent ministers, the implementation of federal laws, decrees and decisions.






9.
Represent the UAE internally, before the other states, and in all international relations.






10.
Grant pardon, commutate punishment, and approve capital sentences in accordance with the provisions of the Constitution and federal laws.






11.
Confer civil and military decorations and Medals of Honor in accordance with the relevant laws.






12.
Exercise such powers as may be vested in him by the Supreme Council or provided in the Constitution or federal laws.





CHAPTER 3. THE COUNCIL OF MINISTERS



Article 55


The Federal Council of Ministers consists of the Prime Minister, his deputies and a number of ministers.



Article 56


For a person to be a minister that person must be a citizen of the UAE known for his competence and experience.



Article 57


The Prime Minister, his deputies and the ministers shall, before assuming office, take the following oath before the President of the UAE:


“I swear by Allah, the Great, that I shall be loyal to the United Arab Emirates; respect its Constitution and laws; discharge my duties faithfully; completely observe the interests of the people of the UAE, and completely safeguard the existence of the UAE and its territorial integrity.”



Article 58


The law specifies the powers and responsibilities of the ministers and the powers of each minister. The first Federal Council of Ministers shall be composed of the following ministries:







1.
Foreign Affairs






2.
Interior






3.
Defense






4.
Finance, Economy and Industry






5.
Justice






6.
Education






7.
Public Health






8.
Public Works and Agriculture






9.
Communications, Post, Telegraph and Telephone






10.
Labor and Social Affairs






11.
Information






12.
Planning





Article 59


The Prime Minister presides over the meetings of the Council of Ministers, calls the Council into session, runs its discussions, follows up the activities of the ministers, and supervises the co-ordination of activities among the ministries and in all the executive organs of the UAE.


One of the Deputy Prime Ministers shall exercise all the powers of the Prime Minister in the event of the Prime Minister’s absence for any reason.



Article 60


The Council of Ministers, being the executive organ of the UAE, manages under the high oversight of the President of the UAE and the Supreme Council all the federal internal and foreign affairs as provided in the Constitution and the federal laws.


The Council of Ministers, in particular, exercises the following powers:







1.
Follow up the implementation of the general policy of the UAE Government inside and outside the country.






2.
Initiate federal bills and submit them to the Federal National Council before they are sent to the President of the UAE for forwarding them to the Supreme Council for approval.






3.
Lay down the federal annual general budget and closing account.






4.
Prepare draft decrees and different decisions.






5.
Issue such regulations as may be necessary for implementing the federal laws insomuch as these regulations do not amend, put on hold, or except certain persons from the implementation of these laws; and issue police regulations and other regulations regulating the public departments and administrations as provided in the Constitution and the federal laws. A competent federal minister or any other administrative authority may be delegated, by special law provision or by the Council of Ministers, to issue some of these regulations.






6.
Supervise, through all the competent authorities in the UAE or in the Emirates, the implementation of the federal laws, decrees, decisions and regulations.






7.
Supervise the execution of judgments rendered by the federal courts and the implementation of international treaties and conventions concluded by the UAE.






8.
Appoint and dismiss federal employees in accordance with the provisions of the law provided that such appointment and dismissal does not need to be made by a decree.






9.
Oversee the performance of activities in the federal public departments and administrations and the conduct and discipline of the federal employees in general.






10.
Have such powers as may be vested in the Council of Ministers by law or determined by the Supreme Council within the limits of the Constitution.





Article 61


The deliberations of the Council of Ministers are held in camera. The decisions of the Council of Ministers are issued by majority vote of its members. In case of equal vote, the Prime Minister has a casting vote. The minority shall abide by the opinion of the majority.



Article 62


While in office, the Prime Minister, the Deputies of the Prime Minister, or any Minister of the UAE may not practice any professional, commercial or financial activity or enter into any commercial transactions with the Government of the UAE or the Governments of the Emirates or holds, besides his office, more than one official post in the Government of an Emirate.



Article 63


Members of the Council of Ministers shall seek to serve the interests of the UAE, enhance the public welfare, avoid completely to make personal benefits, and shall not exploit their official post in any way to their benefit or to the benefit of anyone with whom they have special relationship.



Article 64


The Prime Minister, his deputies and the ministers collectively are politically answerable to the President of the UAE and the Federal Supreme Council for implementing the internal and foreign general policy of the UAE. Each one of them is personally answerable to the President of the UAE and the Supreme Council for the activities of his ministry or office.


Where the Prime Minister resigns, is removed from office, or is dead or where his office falls vacant for any reason whatsoever, the whole Cabinet is deemed resigned. The President of the UAE may ask the ministers to remain in office temporarily to manage urgent affairs till the new Cabinet is formed.



Article 65


At the beginning of every financial year, the Council of Ministers submits to the President of the UAE a detailed report on the internal achievements and on the UAE’s relations with other states and international organizations. The President of the UAE then submits the report to the Supreme Council. The report also contains the recommendations of the Cabinet on the best ways to strengthen the foundations of the UAE, consolidate its security and stability, and achieve its goals and progress in all fields.



Article 66









1.
The Council of Ministers makes its own by-law including its rules of procedure.






2.
The Council of Ministers establishes a general secretariat staffed by a number of officers to assist the Council in performing its duties.





Article 67


The law determines the salaries of the Prime Minister, his deputies and the other ministers.



CHAPTER 4. THE FEDERAL NATIONAL COUNCIL



SECTION 1



Article 68


The Federal National Council (FNC) consists of forty members. The seats of the FNC are distributed to the member Emirates as follows:







•
Abu Dhabi - 8 seats






•
Dubai - 8 seats






•
Sharjah - 6 seats






•
Ras AI Khaimah - 6 seats






•
Ajman - 4 seats






•
Umm AI Quwain - 4 seats






•
Fujairah - 4 seats





Article 69


An Emirate is free to determine the method of selection of its representatives in the FNC.



Article 70


For a person to be a member of the FNC, that person must:







1.
Be a citizen of an Emirate of the UAE, and resides permanently in the Emirate which that person represents in the FNC.






2.
Be, when selected, not less than twenty-five years of age according to Gregorian calendar.






3.
Has civil capacity, is known for good manners and reputation, and has not previously been convicted of an offence against honor unless he has been rehabilitated in accordance with the law.






4.
Has adequate knowledge of reading and writing.





Article 71


A person may not be a member of the FNC and at the same time holds a public office in the UAE including ministerial portfolios.



Article 72


The term of membership in the FNC is four years, according to the Gregorian calendar, commencing from the date the FNC holds its first session.



Article 73


Before a member of the FNC assumes office in the FNC or in its committees, that member shall take the following oath before the FNC in a public session:


“I swear by Allah, the Great, that I shall be loyal to the United Arab Emirates; respect the Constitution and the laws of the UAE, and discharge my duties in the FNC and its committees honestly and truthfully.”



Article 74


If, for any reason, a seat of a member of the FNC falls vacant before the end of the term of his membership, a substitute shall be selected within two months from the date the vacancy is announced by the FNC, unless the vacancy occurs during the three months preceding the end of the FNC’s term. The new member completes the term of membership of his predecessor.



Article 75


The sessions of the FNC are held in the capital city of the UAE. The FNC, by way of exception, may by decision taken by majority vote of the members and subject to the approval of the Council of Ministers, hold its sessions in any other place in the UAE.



Article 76


The FNC shall decide upon the validity of the mandate of its members. It shall also decide upon disqualifying members, if they lose one of the required conditions, by a majority of all its members and on the proposal of five among them. The FNC shall be competent to accept resignation from membership . The resignation shall be considered as final from the date of its acceptance by FNC



Article 77


A member of the FNC represents the entire people of the UAE and not merely the Emirate which that member represents in the FNC.



SECTION 2. Rules of Procedure



Article 78


The FNC meets in an annual regular session for a minimum of seven months, commencing on the third week of October every year. The FNC may be called into a special session, if necessary. The FNC may not hear at a special session any matter other than those for which it has been called into session.



Article 79


The FNC is called into session and is dismissed by decree issued by the President of the UAE subject to the approval of the Federal Council of Ministers. A meeting of the FNC convened without a formal call or in a place other than that specified for its meetings in the Constitution is deemed invalid and has no effect.


However, if the FNC is not convened for its annual regular session before the third week of November, the FNC is convened ipso facto on the twenty first of that month.



Article 80


The President of the UAE inaugurates the regular annual session of the FNC and delivers a speech addressing the State of the Union, the major events and matters which happened during the year, and the bills and reforms the Federal Government intends to make during the new session. The President of the UAE may delegate the Vice President or the Prime Minister to open the session or to deliver the inaugurating speech.


The FNC selects, from among its members, a committee to prepare a draft reply to the inauguration speech containing the FNC’s remarks and wishes. After the reply is passed by the FNC, it is then sent to the President of the UAE to be forwarded to the Supreme Council.



Article 81


A member of the FNC is not accountable for any opinions or views he expresses while performing his duties in the FNC or in its committees.



Article 82


Except in case of flagrante delicto, no penal procedure may, without permission by the FNC, be taken against a member of the FNC while the FNC is in session. Where such procedure is taken while the FNC is in recess, the FNC must be so notified.



Article 83


The FNC’s Speaker and other members are entitled from the date of taking the oath before the FNC to such remuneration as may be specified by law in addition to travel expenses from their place of residence to the place where the FNC meets.



Article 84


The FNC shall have a Bureau consisting of a Chairman, First and Second Deputy Chairman, and two controllers, all of whom are selected by the FNC from among its members.


The term of office of the Chairman and the Chairman’s deputies expire with the end of the term of FNC or when it is dissolved, in accordance with the provisions of the second paragraph of Article 88.


The term of the office of the two Controllers expires with the selection of two new controllers at the opening of the next regular annual session. Where a post in the bureau becomes vacant, the FNC selects a substitute to fill that vacancy during the remaining period.



Article 85


The FNC shall have a General Secretariat headed by a General Secretary. The FNC’s By-law specifies the General Secretary’s responsibilities. The FNC makes its by-law and the by-law is issued by decision of the President of the UAE subject to the approval of the Federal Supreme Council.



Article 86


The sessions of the FNC are held in public. Secret sessions may be held upon the request of a representative of the Government, the Speaker of the FNC, or one third of the FNC’s members.



Article 87


A meeting of the FNC is valid only if attended by a majority of its members at least. The FNC’s resolutions are taken by absolute majority of the votes of the members present, except in cases where a special majority is required. In case of equal vote, the chairman of the session has a casting vote.



Article 88


The meetings of the FNC may, by decree issued by the President of the UAE with the approval of the Federal Council of Ministers, be adjourned for a period not exceeding one month provided that such adjournment is not repeated in one session except with the approval of the FNC and for once only. The period of adjournment is not calculated as part of the term of the regular session.


The FNC may be dissolved by decree issued by the President of the UAE with the approval of the Federal Supreme Council provided that the decree of dissolution calls on the new FNC to meet within sixty days from the date of the decree of dissolution. The FNC may not be dissolved again for the same reason.



SECTION 3. Powers of the FNC



Article 89


Without prejudice to the provisions of Article 110, federal bills, including financial bills, are presented to the FNC and, then, sent to the President of the UAE who forward them for approval to the Supreme Council. The FNC discusses the bills brought before it and may approve, amend, or reject them.



Article 90


During its regular annual session, the FNC examines the Federal Annual General Budget Bill and the Closing Account Bill as provided in part eight of the Constitution.



Article 91


The Government shall notify the FNC of the international treaties and conventions the Government concludes with other states and the different international organizations together with the appropriate explanations. The President of the UAE determines, by decision, the international treaties and conventions that must be referred to the FNC for consideration before they are approved.



Article 92


The Federal National Council may discuss any general issue pertaining to the affairs of the UAE except where the Council of the Ministers notifies the FNC that discussing that issue is against the UAE’s high interests. The Prime Minister or the competent minister attends the deliberations. The FNC may make recommendations and determine the issues that it desires to discuss. If the Council of Ministers does not approve the recommendations, it shall so notify the FNC of the reasons of disapproval.



Article 93


The Government of the UAE is represented in the meetings of the Federal National Council by the Prime Minister or one of his deputies, or at least by a member of the Federal Government . The Prime Minister, one of his deputies or the competent minister shall answer questions put to them by any member of the FNC requesting explanation of any matters within their jurisdiction , in conformity with the procedures prescribed in the by-law of the FNC .



CHAPTER 5. THE JUDICIARY IN THE UAE AND THE EMIRATES



Article 94


Justice is the basis of government. In performing their duties, judges are independent and are influenced only by the rule of law and their own conscience.



Article 95


The UAE has a Federal Supreme Court and federal first instance courts as provided in the following articles.



Article 96


The Federal Supreme Court consists of the Chief Justice and a maximum of five judges who are appointed by decree issued by the President of the UAE after the approval of the Supreme Council. The law specifies the number of the chambers of the Supreme Court, its regulations, procedures, the conditions of service and retirement of its members, and the conditions and requirements that they must meet.



Article 97


The Chief Justice and the judges of the Federal Supreme Court may not be removed from office while they administer justice. Their tenure of office may not be terminated except for one of the following reasons:







1.
Death.






2.
Resignation.






3.
The expiration of the term of the contract of those who are appointed by contract or the completion of the term of secondment.






4.
Reaching the retirement age.






5.
Proved disability to perform their duties for health reasons.






6.
Disciplinary dismissal for the reasons, and by the procedures, provided in law.






7.
Assign other posts to them after their consent.





Article 98


Before taking up their office, the Chief Justice and the judges of the Federal Supreme Court swear before the President of the UAE and in the presence of the UAE Minister of Justice that they will render justice without fear or prejudice and that they will be loyal to the Constitution and the laws of the UAE.



Article 99


The Federal Supreme Court has the following powers:







1.
Decide on different disputes among the member Emirates of the UAE, or between any one or more Emirates and the federal government in case that the dispute is remitted to the Court upon the request of any of the concerned parties.






2.
Consider the constitutionality of a federal law if it is challenged by one or more Emirates on the grounds that it is in conflict with the Constitution of the UAE. The Court also has the power to consider the constitutionality of a legislation enacted by an Emirate if it is challenged by a federal authority on the grounds that it is in conflict with the Constitution of the UAE or the federal laws.






3.
Consider the constitutionality of laws, legislations and regulations in general if it is so requested by any court in the country while hearing a relevant case. The concerned court shall comply with the decision of the Federal Supreme Court rendered in this connection.






4.
Interpret the provisions of the Constitution, if it is so requested by any federal authority or by the Government of any Emirate. Any such interpretation is binding on everyone.






5.
Call into account the ministers and senior officials of the UAE appointed by decree for their actions while performing their official duties upon the request of the Supreme Council and in accordance with the relevant law.






6.
Decide on the crimes which directly affect the interests of the UAE, such as the crimes relating to the UAE’s internal or external security, forgery of the official records or seals of a federal authority, and counterfeiting of currency.






7.
Hear the cases of conflict of jurisdiction between a federal court and a local court in an Emirate.






8.
Hear the cases of conflict of jurisdiction between a court in an Emirate and a court in another Emirate. The rules governing these cases are regulated by a federal law.






9.
Any other powers provided in the Constitution or which may be conferred upon the Federal Supreme Court by a federal law.





Article 100


The Federal Supreme Court sits in the capital city of the UAE. The Court may, by way of exception, sit when necessary in the capital city of any Emirate.



Article 101


A judgment of the Federal Supreme Court is final and binding upon everyone.


If the Court, when considering the constitutionality of a law, legislation or regulation, holds that a federal legislation is inconsistent with the federal constitution, or that local legislation or regulation under consideration contains provisions which are inconsistent with the federal constitution or a federal law, the concerned authority in the UAE or in the Emirate, as the case may be, shall immediately take the necessary measures to remove or correct the violation of the Constitution.



Article 102


The UAE shall have one or more Federal Court of First Instance which shall sit in the permanent capital city of the UAE or in certain capital cities of the Emirates. A Federal Court of First Instance has, within the territory of its jurisdiction, the powers to hear the following cases:







1.
The civil, commercial and administrative disputes between the UAE and an individual no matter whether the UAE is the plaintiff or the defendant.






2.
The crimes committed within the boundaries of the permanent capital city of the UAE, with the exception of the matters reserved for the Federal Supreme Court under Article 99 of the Constitution.






3.
Personal status cases, civil and commercial cases and other cases between individuals, which arise in the permanent capital city of the UAE.





Article 103


The law regulates all matters related to the Federal Courts of First Instance in respect of its class, formation, and chambers; venue jurisdiction; the procedures to be followed before it; the oath to be sworn by its judges and their conditions of service; and the ways of appeal against its judgments.


The law may provide that a judgment of the Federal Court of First Instance may be heard before a chamber of the Federal Supreme Court in such cases and in accordance with such procedures as may be determined by that law.



Article 104


The local judicial authorities in each Emirate have jurisdiction in all judicial matters not assigned to the UAE courts under the Constitution.



Article 105


Any or all of the powers conferred upon a local judicial authority under the preceding Article may be transferred by federal law enacted upon the request of the Emirate concerned, to the Federal Courts of First Instance.


A federal law specifies the cases where a judgment by a local judicial authority in a criminal, civil, commercial or any other lawsuit may be appealed before a federal courts. A federal court’s judgment on such appeal is final.



Article 106


There shall be a Federal General Attorney who is appointed by a federal decree issued with the approval of the Council of Ministers. The Federal Attorney General is assisted by a number of public prosecutors.


The law regulates the matters relating to the members of the Federal Public Prosecution Office with respect to the way of their appointment, ranks, promotion, retirement and the qualifications that they must meet.


The Federal Code of Criminal Procedure regulates the powers and procedures of the Federal Public Prosecution Office, and the authority conferred upon the law enforcement and public security officers who assist it in its functions.



Article 107


The President of the UAE may, upon the proposal of the Federal Minister of Justice and subject to the approval of a committee formed and chaired by the Minister, pardon a convicted person from the execution of a sentence delivered by a federal judicial authority before the sentence is executed or while the punishment is being served or commute the punishment. The Committee formed for this purpose consists of six members selected by the Federal Council of Ministers for a renewable term of three years. The members of the committee are selected from citizens known for their wise judgment and efficiency.


The membership of the committee is free of charge. The Committee’s deliberations are held in camera and its decisions are taken by majority vote.



Article 108


A final death penalty delivered by a federal judicial authority is executed only after the President of the UAE approves the sentence. The President of the UAE may substitute a lesser sentence for the death penalty in accordance with the procedures provided in the preceding Article.



Article 109


A full pardon from a crime or certain crimes is granted only by an Act.


An Act of Pardon remits the penalty and releases the convicted person from the execution of the entire penalty or from a part of the penalty that has yet to be served.



PART V. FEDERAL LEGISLATION AND DECREES AND THE COMPETENT AUTHORITIES



CHAPTER 1. FEDERAL LAWS



Article 110









1.
A federal law is enacted in accordance with the provisions of this Article and other relevant provisions of the Constitution.






2.
A bill becomes an act after the following procedures are taken:









a.
The Council of Ministers prepares the bill and sends it to the Federal National Council.






b.
The Council of Ministers submits the bill for approval to the President of the UAE who forwards it for sanctioning to the Supreme Council.






c.
The President of the UAE signs and promulgates the bill after it is sanctioned by the Supreme Council.






3.










a.
If the Federal National Council introduces an amendment to a bill and that amendment is unacceptable to the President of the UAE or the Supreme Council, or if the FNC rejects a bill, the President of the UAE or the Supreme Council may return it to the FNC. If the FNC introduces an amendment to the bill which is unacceptable to the President of the UAE or the Supreme Council, or if the FNC decides to reject the bill, the President of the UAE may promulgate the bill after it is sanctioned by the Supreme Council.






b.
The word “bill” in this paragraph means the bill which is submitted to the President of the UAE by the Council of Ministers including the amendments, if any, introduced to it by the FNC.







Notwithstanding the foregoing, if in the absence of the FNC, a need emerges for enacting a federal act, the Federal Council of Ministers may take the necessary action for promulgating it by the Supreme Council and the President of the UAE, provided that the FNC must be so notified at its next meeting.





Article 111


An act is published in the Official Gazette of the UAE within a maximum of two weeks from the date it is signed and promulgated by the President of the UAE after it is sanctioned by the Supreme Council. An act is put into operation after one month from the date it is published in the Official Gazette unless another date is specified in the act itself.



Article 112


An act applies only from the date it is put into operation and does not apply regressively. In non-criminal matters, an act may, when necessary, otherwise provides.



CHAPTER 2. DECREE LAWS



Article 113


If, while the Supreme Council is in recess, a state of urgency emerges which requires the enactment of a federal act, the President of the UAE together with the Council of Ministers may promulgate that act in the form of a decree law insofar as that act is not in conflict with the Constitution.


A decree law must be submitted within a maximum of a week to the Supreme Council for approval or disapproval. If the decree law is approved, it takes the force of a law and the Federal National Council is so notified at its next meeting.


If the Supreme Council disapproves the decree law, the decree law ceases to have the force of law unless the Supreme Council decides to sanction its application in the preceding period or settles in another way the effects resulting from its application.



CHAPTER 3. ORDINARY DECREES



Article 114


For a decree to be promulgated, it must be approved by the Council of Ministers and sanctioned by the President of the UAE or the Supreme Council, as the case may be. A decree is published in the Official Gazette after it is signed by the President of the UAE.



Article 115


The Supreme Council may delegate the President of the UAE together with the Council of Ministers to promulgate, in the absence of the Supreme Council, an urgent decree which in the ordinary course of action must have been sanctioned by the Supreme Council itself provided that the delegation of this power does not include the ratification of international treaties and conventions, or the declaration or lifting of martial law, or the declaration of a defensive war, or the appointment of the Chief Justice or the judges of the Federal Supreme Court.



PART VI. THE EMIRATES



Article 116


An Emirate exercises all the powers not conferred by the Constitution upon the UAE, participates in the UAE’s structure, and benefits from its existence, services and protection.



Article 117


The regime in an Emirate seeks, in particular, to keep security and order in its territories, provide public utilities, and raise the social and economic standards in the Emirate.



Article 118


All the member Emirates of the UAE shall seek to harmonize their legislation in the different fields to unify that legislation as far as possible.


Two or more Emirates may, subject to the approval of the Supreme Council, gather together in a political or administrative unit, or unify all or part of their public services, or establish a single or joint administration to run any such service.



Article 119


A federal law regulates the matters pertaining to the execution of judgments, judicial delegation, serving legal documents, and the extradition of criminals from an Emirate of the UAE to another, for the purpose of facilitating these matters.



PART VII. DISTRIBUTION OF LEGISLATIVE, EXECUTIVE AND INTERNATIONAL JURISDICTIONS BETWEEN THE UAE AND THE EMIRATES



Article 120


The UAE has exclusive legislative and executive jurisdiction in the following matters:







1.
Foreign affairs.






2.
Defense and the federal armed forces.






3.
Protection of the UAE’s security against internal or external threats.






4.
The matters pertaining to security, order, and government in the permanent capital city of the UAE.






5.
The matters relating to federal officers and the federal judiciary.






6.
The federal finance, taxes, duties and dues.






7.
The federal public loans.






8.
Post, telegram, telephone, and wireless services.






9.
Paving, maintaining, and improving such roads as the Supreme Council may deem main roads, and regulating the traffic movement on those roads.






10.
Air control and issuing licenses to aircrafts and pilots.






11.
Education.






12.
Public health and medical services.






13.
Cash and currency.






14.
Measures, standards and weights.






15.
Electricity services.






16.
The federal nationality, passports, residence and immigration.






17.
The federal properties and all matters relating thereto.






18.
The matters relating to census and statistics for federal purposes.






19.
Federal mass communication.





Article 121


Without prejudice to the provisions of the preceding Article, the UAE has exclusive legislative jurisdiction in the following matters:







•
Labor relations and social security;






•
Ownership of real properties and expropriation for the public interest;






•
Extradition of criminals;






•
Banks;






•
All types of insurance;






•
Protection of agricultural and animal wealth;






•
Major legislation relating to the penal, civil, and commercial codes; company law, civil and criminal procedure codes;






•
Protection of intellectual, technical and industrial property rights; copyright; and printing and publishing rights;






•
Importation of arms and ammunitions except for use by the security forces of any Emirate;






•
Other aviation matters that do not lie within the federal executive jurisdiction;






•
Delimitation of the territorial waters and regulation of navigation in the high seas; and






•
Regulation of the free financial zones, the manner in which they are established, and how far they are excluded from scope of application of the federal legislative provisions.





Article 122


The Emirates shall have jurisdiction in all the matters not conferred exclusively upon the federal authorities as provided in the two preceding articles.



Article 123


By way of exception from Article 120, paragraph (1), which provides that the UAE has exclusive jurisdiction in the matters of foreign policy and international relations, a member Emirate of the UAE may conclude limited conventions of a local and administrative nature with the neighboring countries provided that such conventions must not be in conflict with the interests of the UAE or the federal laws and that the Federal Supreme Council be so notified in advance. If the Supreme Council objects to the conclusion of these conventions, the matter must be put on hold until the Federal Court decides as quickly as possible on that objection.


An Emirate may retain its membership in, or join, the OPEC organization and the Organization of Arab Petroleum Exporting Countries.



Article 124


Before the conclusion of any international treaty or convention, which may affect the status of an Emirate, the competent federal authorities shall consult with that Emirate in advance. In case of disagreement, the matter is submitted to the Federal Supreme Court to rule on such dispute.



Article 125


The Governments of the Emirates shall take the appropriate measures to implement the federal laws and the international treaties and conventions concluded by the UAE including the enactment of the local laws, regulations, decisions and orders necessary for such implementation.


The federal authorities may supervise the implementation by the Emirates’ governments of the federal laws and decisions, the international treaties and conventions, and the federal court judgments. The competent administrative and judicial authorities in the Emirates shall provide to the federal authorities all possible assistance in this connection.



PART VIII. FINANCIAL AFFAIRS OF THE UAE



Article 126


The general revenues of the UAE shall consist of the income from the following resources:







1.
Taxes, fees and duties imposed under a federal law in matters within the legislative and executive jurisdiction of the UAE.






2.
Fees and rates received by the UAE in return for services provided.






3.
Contribution made by member Emirates of the UAE in the Federal Annual General Budget in accordance with the article herein coming after.






4.
Federal income from its own properties.





Article 127


The member Emirates of the UAE shall contribute a specified proportion of their annual revenues to cover the annual general budget expenditure of the UAE, in the manner and on the scale to be prescribed in the Budget Law.



Article 128


The law shall prescribe the method of preparing the general budget of the UAE and the final accounts. The law shall also define the beginning of the financial year.



Article 129


The draft annual budget of the UAE, comprising estimates of revenues and expenditure, shall be referred to the Federal National Council at least two months before the beginning of the financial year, for discussion and submission of comments thereon, before the draft budget is submitted to the Federal Supreme Council, together with those comments, for assent.



Article 130


The annual general budget shall be issued by a law. In all cases, where the budget law has not been promulgated before the beginning of the financial year, temporary monthly funds may be made by federal decree on the basis of one twelfth of the funds of the previous financial year. Revenues shall be collected and expenditure disbursed in accordance with the laws in force at the end of the preceding financial year.



Article 131


All expenditure not provided for in the budget, all expenditure in excess of the budget estimates and all transfers of sums from one part to another of the budget must be covered by a law.


Notwithstanding the foregoing, in cases of extreme urgency, such expenditure or transfer may be arranged by decree-law in conformity with the provisions of Article 113 of this Constitution.



Article 132


The UAE shall allocate in its annual budget a sum from its revenue to be expended on building, and construction projects, internal security and social affairs according to the urgent needs of some of the Emirates.


The execution of these projects and the disbursement thereon shall be drawn from these funds, and accomplished by means of and under the supervision of the competent federal bodies with the agreement of authorities of the Emirates concerned. The UAE may establish a special fund for this purpose.



Article 133


No federal tax may be imposed, amended or abolished except by virtue of law. No person may be exempted from payment of such taxes except in the cases specified by law.


Federal taxes, duties and fees may not be levied on any person except within the limits of the law and in accordance with its provisions.



Article 134


No public loan may be contracted except by a federal law. No commitment involving the payment of sums from Federal Exchequer in a future year or years may be concluded except by means of a federal law.



Article 135


The final accounts of the financial administration of the UAE for the completed financial year shall be referred to the Federal National Council within the four months following the end of the said year, for its comments thereon, before their submission to the Supreme Council for approval, in the light of the Auditor-General's report.



Article 136


An independent federal department headed by an Auditor-General who shall be appointed by decree, shall be established to audit the accounts of the UAE and its organs and agencies, and to audit any other accounts assigned to the said department for that purpose in accordance with the law.


The law shall regulate this department and shall define its jurisdiction and the competence of those working therein, and the guarantees to be given to it, its head and the employees working in it in order that they may carry out their duties in the most efficient manner.



PART IX. ARMED FORCES AND SECURITY FORCES



Article 137


Every attack upon any member Emirates of the UAE shall be considered an attack upon all the Emirates and upon the existence of the UAE itself, which all federal and local forces will co-operate to repel by all means possible.



Article 138


The UAE shall have army, navy and air forces with unified training and command. The Commander in Chief of these forces and the Chief of the General Staff shall be appointed and dismissed by means of a federal decree.


The UAE may have Federal Security Forces.


The Federal Council of Ministers shall be responsible directly to the President of the UAE and the Federal Supreme Council for the affairs of all these forces.



Article 139


The law shall regulate military service, general or partial mobilization, the rights and duties of members of the Armed Forces, their disciplinary procedures and similarly the special regulations of the Federal Security Forces.



Article 140


The declaration of defensive war shall be declared by a federal decree issued by the President of the UAE after its approval by the Supreme Council. Offensive war shall be prohibited in accordance with the provisions of international charters.



Article 141


A Supreme Defense Council shall be set up under the chairmanship of the President of the UAE. Among its members shall be the Vice President of the UAE, the Prime Minister of the UAE, the Ministers of Foreign Affairs, Defense, Finance, Interior, the Commander in Chief and the Chief of the General Staff. It shall advise and offer views on all matters pertaining to defense maintenance of the peace and security of the UAE, forming of the armed forces, their equipment and development and the determination of their posts and camps.


The Council may invite any military adviser or expert or other persons it wishes to attend its meetings but they shall have no decisive say in its deliberations. All matters pertaining to this Council shall be regulated by means of a law.



Article 142


The state alone has the right to establish armed land, naval, and air forces.



Article 143


Any Emirate shall have the right to request the assistance of the Federal Armed Forces or the Security Forces in order to maintain security and order within its territories whenever it is exposed to danger. Such a request shall be submitted immediately to the Federal Supreme Council for decision.


The President of the UAE and the Federal Council of Ministers collectively, may, if the Supreme Council is not in session, take any immediate measure which cannot be delayed and considered necessary and may call the Supreme Council into immediate session.



PART X. FINAL PROVISIONS



Article 144









a.
If the Supreme Council considers that the topmost interests of the UAE require the amendment of this Constitution, it shall submit a draft constitutional amendment to the Federal National Council.






b.
The procedure for approving the constitutional amendment shall be the same as the procedure for approving laws.






c.
The approval of the Federal National Council for a draft constitutional amendment shall require the agreement of two-thirds of the votes of members present.






d.
The President of the UAE shall sign the constitutional amendment in the name of the Supreme Council and as its representative and shall promulgate the amendment.





Article 145


Under no circumstances, may any of the provisions of this Constitution be suspended, except when martial law is in force and within the limits specified by the rules regulating martial law.


Notwithstanding the foregoing, sessions of the Federal National Council may not be suspended during that period nor may the immunity of its members be violated.



Article 146


In case of necessity defined by law, martial law shall be declared by a decree promulgated with the approval of the Supreme Council on the basis of a proposal made by the President of the UAE with the consent of the Federal Council of Ministers. Such decree shall be notified to the Federal National Council at its next meeting.


Martial law shall be similarly lifted by decree issued with the approval of the Supreme Council when the need, for which it was imposed, no longer exists.



Article 147


Nothing in the application of this Constitution shall affect treaties or agreements concluded by member Emirates with states or international organizations unless such treaties or agreements are amended or abrogated by agreement between the parties concerned.



Article 148


All matters established by laws, regulations, decrees, orders and decisions in the various member Emirates of the UAE in effect upon the coming into force of this Constitution, shall continue to be applicable unless amended or replaced in accordance with the provisions of this Constitution.


Similarly, the measures and organizations existing in the member Emirates shall continue to be effective until the promulgation of laws amending them in accordance with the provisions of the Constitution.



Article 149


As an exception to the provisions of Article 121 of this Constitution, the Emirates may promulgate legislations necessary for the regulation of the matters set out in the said Article without violation of the provisions of Article 151 of this Constitution.



Article 150


The federal authorities shall strive to issue the laws referred to in this Constitution as quickly as possible so as to replace the existing legislations and systems, particularly those which are not consistent with the provisions of the Constitution.



Article 151


The provisions of this Constitution shall prevail over the Constitutions of the member Emirates of the UAE and the federal laws which are issued in accordance with the provisions of this Constitution shall have priority over the legislations, regulations and decisions issued by the authorities of the Emirates.


In case of conflict, that part of the inferior legislation which is inconsistent with the superior legislation shall be rendered null and void to the extent that removes the inconsistency. In case of dispute, the matter shall be referred to the Federal Supreme Court for its ruling.



Article 152


This Constitution shall take effect from the date to be fixed in a declaration to be issued by the Rulers signatories to this Constitution.

